 



Exhibit 10.2

THE MEN’S WEARHOUSE, INC.

1996 LONG-TERM INCENTIVE PLAN

(As Amended and Restated
Effective March 29, 2004)
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section

--------------------------------------------------------------------------------

ARTICLE I — ESTABLISHMENT, PURPOSE AND DURATION
Establishment
    1.1  
Purpose of the Plan
    1.2  
Duration of Authority to Make Grants Under the Plan
    1.3   ARTICLE II — DEFINITIONS
Affiliate
    2.1  
Award
    2.2  
Award Agreement
    2.3  
Board
    2.4  
Cash-Based Award
    2.5  
Code
    2.6  
Committee
    2.7  
Company
    2.8  
Corporate Change
    2.9  
Covered Employee
    2.10  
Deferred Stock Unit
    2.11  
Deferred Stock Unit Award
    2.12  
Disability
    2.13  
Effective Date
    2.14  
Employee
    2.15  
Exchange Act
    2.16  
Fair Market Value
    2.17  
Fiscal Year
    2.18  
Freestanding SAR
    2.19  
Holder
    2.20  
Incentive Stock Option or ISO
    2.21  
Mature Shares
    2.22  
Nonqualified Stock Option or NQSO
    2.23  
Option
    2.24  
Option Price
    2.25  
Optionee
    2.26  
Option Agreement
    2.27  
Other Stock-Based Award
    2.28  
Parent Corporation
    2.29  
Performance-Based Award
    2.30  
Performance-Based Compensation
    2.31  
Performance Goals
    2.32  
Performance Period
    2.33  
Performance Stock Award
    2.34  
Performance Unit Award
    2.35  
Period of Restriction
    2.36  
Plan
    2.37  
Restricted Stock
    2.38  
Restricted Stock Award
    2.39  
Retirement
    2.40  
Stock Appreciation Right or SAR
    2.41  
Stock
    2.42  
Subsidiary Corporation
    2.43  
Tandem SAR
    2.44  

i



--------------------------------------------------------------------------------



 

          Section

--------------------------------------------------------------------------------

Ten Percent Stockholder
    2.45  
Termination of Employment
    2.46  
TMW Group
    2.47   ARTICLE III — ELIGIBILITY AND PARTICIPATION
Eligibility
    3.1  
Participation
    3.2   ARTICLE IV — GENERAL PROVISIONS RELATING TO AWARDS
Authority to Grant Awards
    4.1  
Dedicated Shares; Maximum Awards
    4.2  
Non-Transferability
    4.3  
Requirements of Law
    4.4  
Changes in the Company’s Capital Structure
    4.5  
Election Under Section 83(b) of the Code
    4.6  
Forfeiture for Cause
    4.7  
Forfeiture Events
    4.8  
ARTICLE V — OPTIONS
       
Authority to Grant Options
    5.1  
Type of Options Available
    5.2  
Option Agreement
    5.3  
Option Price
    5.4  
Duration of Options
    5.5  
Amount Exercisable
    5.6  
Exercise of Options
    5.7  
Transferability of Options
    5.8  
Notification of Disqualifying Disposition
    5.9  
No Rights as Stockholder
    5.10  
$100,000 Limitation on Incentive Stock Options
    5.11  
ARTICLE VI — STOCK APPRECIATION RIGHTS
       
Authority to Grant Stock Appreciation Rights Awards
    6.1  
Type of Stock Appreciation Rights Available
    6.2  
Stock Appreciation Right Agreement
    6.3  
Term of Stock Appreciation Rights
    6.4  
Exercise of Freestanding SARs
    6.5  
Exercise of Tandem SARs
    6.6  
Payment of SAR Amount
    6.7  
Termination of Employment
    6.8  
Nontransferability of SARs
    6.9  
No Rights as Stockholder
    6.10  
Restrictions on Stock Received
    6.11  
ARTICLE VII — RESTRICTED STOCK AWARDS
       
Restricted Stock Awards
    7.1  
Holder’s Rights as Stockholder
    7.2  
ARTICLE VIII — DEFERRED STOCK UNIT AWARDS
       
Authority to Grant Deferred Stock Unit Awards
    8.1  
Deferred Stock Unit Awards
    8.2  
Deferred Stock Unit Award Agreement
    8.3  
Payments Under Deferred Stock Unit Awards
    8.4  
Holder’s Rights as Stockholder
    8.5   ARTICLE IX — PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS
Authority to Grant Performance Stock and Performance Unit Awards
    9.1  

ii



--------------------------------------------------------------------------------



 

          Section

--------------------------------------------------------------------------------

Rights as Stockholder
    9.2  
Increases Prohibited
    9.3  
ARTICLE X — CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
       
Authority to Grant Cash-Based Awards
    10.1  
Authority to Grant Other Stock-Based Awards
    10.2  
Value of Cash-Based Awards and Other Stock-Based Awards
    10.3  
Payment of Cash-Based Awards and Other Stock-Based Awards
    10.4  
Termination of Employment
    10.5  
Nontransferability
    10.6  
ARTICLE XI — SUBSTITUTION AWARDS
       
ARTICLE XII — ADMINISTRATION
       
Awards
    12.1  
Authority of the Committee
    12.2  
Decisions Binding
    12.3  
No Liability
    12.4  
ARTICLE XIII — AMENDMENT OR TERMINATION OF PLAN
       
Amendment, Modification, Suspension, and Termination
    13.1  
Awards Previously Granted
    13.2  
ARTICLE XIV — MISCELLANEOUS
       
Unfunded Plan/ No Establishment of a Trust Fund
    14.1  
No Employment Obligation
    14.2  
Tax Withholding
    14.3  
Written Agreement
    14.4  
Indemnification of the Committee
    14.5  
Gender and Number
    14.6  
Severability
    14.7  
Headings
    14.8  
Other Compensation Plans
    14.9  
Other Awards
    14.10  
Successors
    14.11  
Law Limitations/ Governmental Approvals
    14.12  
Delivery of Title
    14.13  
Inability to Obtain Authority
    14.14  
Investment Representations
    14.15  
Persons Residing Outside of the United States
    14.16  
No Fractional Shares
    14.17  
Arbitration of Disputes
    14.18  
Governing Law
    14.19  

iii



--------------------------------------------------------------------------------



 



ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

      1.1     Establishment. The Company hereby amends and restates in its
entirety as set forth in this document the Company’s incentive compensation plan
originally named “The Men’s Wearhouse, Inc. 1996 Stock Option Plan,” which is
hereby renamed “The Men’s Wearhouse, Inc. 1996 Long-Term Incentive Plan.” The
Plan, as amended and restated, permits the grant of Options (both Incentive
Stock Options and Nonqualified Stock Options), Stock Appreciation Rights,
Restricted Stock, Deferred Stock Units, Performance Stock Awards, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards. The Plan shall become
effective and shall be deemed to have been adopted on the date the Plan is
approved by the Board if within one year of that date it shall have been
approved by the holders of at least a majority of the outstanding shares of
voting stock of the Company or if the provisions of the corporate charter,
by-laws or applicable state law prescribes a greater degree of stockholder
approval for this action, the approval by the holders of that percentage, at a
meeting of stockholders (the “Effective Date”), and shall remain in effect as
provided in Section 1.3.

      1.2     Purpose of the Plan. The purpose of the Plan is to reward certain
corporate officers and other employees of the Company and its Affiliates
(collectively, the “TMW Group”) by enabling them to acquire shares of common
stock of the Company and to receive other compensation based on the increase in
value of the common stock of the Company or certain other performance measures.
The Plan is intended to advance the best interests of the Company, its
Affiliates and its stockholders by providing those persons who have substantial
responsibility for the management and growth of the TMW Group with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the TMW Group.

      1.3     Duration of Authority to Make Grants Under the Plan. No Awards may
be granted under the Plan on or after the tenth anniversary of the Effective
Date. The applicable provisions of the Plan will continue in effect with respect
to an Award granted under the Plan for as long as such Award remains
outstanding.

ARTICLE II

DEFINITIONS

      The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.

      2.1     “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than 50
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

      2.2     “Award” means, individually or collectively, a grant under the
Plan of Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Deferred Stock Units, Performance Stock Awards,
Performance Units, Cash-Based Awards, and Other Stock-Based Awards, in each case
subject to the terms and provisions of the Plan.

      2.3     “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

      2.4     “Board” means the board of directors of the Company.

      2.5     “Cash-Based Award” means an Award granted to a Holder pursuant to
Article X.

1



--------------------------------------------------------------------------------



 



      2.6     “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.

      2.7     “Committee” means a committee of at least two persons, who are
members of the Compensation Committee of the Board and are appointed by the
Compensation Committee of the Board, or, to the extent it chooses to operate as
the Committee, the Compensation Committee of the Board. Each member of the
Committee in respect of his or her participation in any decision with respect to
an Award intended to satisfy the requirements of section 162(m) of the Code must
satisfy the requirements of “outside director” status within the meaning of
section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3, the requirements of Rule 16b-3(d)(1) with respect to
committee action must also be satisfied.

      2.8     “Company” means The Men’s Wearhouse, Inc., a Texas corporation, or
any successor (by reincorporation, merger or otherwise).

      2.9     “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).

      2.10     “Covered Employee” means a Holder who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations promulgated
thereunder, or any successor statute.

      2.11     “Deferred Stock Unit” means a unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.

      2.12     “Deferred Stock Unit Award” means an Award granted pursuant to
Article VIII.

      2.13     “Disability” means as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of the Holder
that would entitle him to payment of disability income payments under the
Company’s long-term disability insurance policy or plan for employees as then in
effect; or in the event that the Holder is not covered, for whatever reason
under the Company’s long-term disability insurance policy or plan for employees
or in the event the Company does not maintain such a long-term disability
insurance policy, “Disability” means a permanent and total disability as defined
in section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

      2.14     “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

      2.15     “Employee” means (a) a person employed by the Company or any
Affiliate as a common law employee or (b) a person who has agreed to become a
common law employee of the Company or any Affiliate and is expected to become
such within six (6) months from the date of a determination made for purposes of
the Plan.

      2.16     “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time.

      2.17     “Fair Market Value” of the Stock as of any particular date means,
if the Stock is traded on a stock exchange, the closing sale price of the Stock
on that date as reported on the principal securities exchange on which the Stock
is traded, if the Stock is traded in the over-the-counter market, the average
between the high bid and low asked price on that date as reported in such
over-the-counter market, provided that (a) if the Stock is not so traded, (b) if
no closing price or bid and asked prices for the stock was so reported on that
date or (c) if, in the discretion of the Committee, another means of determining
the fair market value of a share of Stock at such date shall be necessary or
advisable, the Committee may provide for another means for determining such fair
market value.

      2.18     “Fiscal Year” means the Company’s fiscal year.

      2.19     “Freestanding SAR” means a SAR that is granted independently of
any Option pursuant to Article VI.

2



--------------------------------------------------------------------------------



 



      2.20     “Holder” means a person who has been granted an Award or any
person who is entitled to receive Shares (and/or cash in the case of a Stock
Appreciation Right) under an Award.

      2.21     “Incentive Stock Option” or “ISO” means an option which is
intended, as evidenced by its designation, as an incentive stock option within
the meaning of section 422 of the Code, the award of which contains such
provisions (including but not limited to the receipt of stockholder approval of
the Plan, if the Award is made prior to such approval) and is made under such
circumstances and to such persons as may be necessary to comply with that
section.

      2.22     “Mature Shares” means shares of Stock that the Holder has held
for at least six months.

      2.23     “Nonqualified Stock Option” or “NQSO” means an Option that is
designated as a nonqualified stock option. Any Option granted hereunder that is
not designated as an incentive stock option shall be deemed to be designated a
nonqualified stock option under the Plan and not an incentive stock option under
the Code.

      2.24     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to Article V.

      2.25     “Option Price” shall have the meaning ascribed to that term in
Section 5.4.

      2.26     “Optionee” means a person who is granted an Option under the
Plan.

      2.27     “Option Agreement” means a written contract setting forth the
terms and conditions of an Option.

      2.28     “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article X.

      2.29     “Parent Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company if, at the
time of the action or transaction, each of the corporations other than the
Company owns stock possessing 50 percent or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.

      2.30     “Performance-Based Award” means a Performance Stock Award, a
Performance Unit, or a Cash-Based Award granted to a Holder under which the
fulfillment of performance goals determines the degree of payout or vesting.

      2.31     “Performance-Based Compensation” means compensation under an
Award that satisfies the requirements of section 162(m) of the Code for
deductibility of remuneration paid to Covered Employees.

      2.32     “Performance Goals” means one or more of the criteria described
in Article IX on which the performance goals applicable to an Award are based.

      2.33     “Performance Period” means the period of time during which the
performance goals applicable to a Performance-Based Award must be met.

      2.34     “Performance Stock Award” means an Award granted to a Holder
pursuant to Article IX.

      2.35     “Performance Unit Award” means an Award granted to a Holder
pursuant to Article IX.

      2.36     “Period of Restriction” means the period during which Restricted
Stock is subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article VII.

      2.37     “Plan” means The Men’s Wearhouse, Inc. 1996 Long-Term Incentive
Plan, as set forth in this document and as it may be amended from time to time.

      2.38     “Restricted Stock” means shares of restricted Stock issued or
granted under the Plan pursuant to Article VII.

      2.39     “Restricted Stock Award” means an authorization by the Committee
to issue or transfer Restricted Stock to a Holder.

3



--------------------------------------------------------------------------------



 



      2.40     “Retirement” means retirement in accordance with the terms of a
retirement plan that is qualified under section 401(a) of the Code and
maintained by the Company or an Affiliate in which the Holder is a participant.

      2.41     “Stock Appreciation Right” or “SAR” means any stock appreciation
right granted pursuant to Article VI of the Plan.

      2.42     “Stock” means the common stock of the Company, $.01 par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).

      2.43     “Subsidiary Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the action or transaction, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in the chain.

      2.44     “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article VI, the exercise of which shall require
forfeiture of the right to purchase a share of the Stock under the related
Option (and when a share of the Stock is purchased under the Option, the Tandem
SAR shall similarly be canceled).

      2.45     “Ten Percent Stockholder” means an individual who, at the time
the Option is granted, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock or series of the Company or of any
Parent Corporation or Subsidiary Corporation. An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust, shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries.

      2.46     “Termination of Employment” means, in the case of an Award other
than an Incentive Stock Option, the termination of the Award recipient’s
employment relationship with the Company and all Affiliates. “Termination of
Employment” means, in the case of an Incentive Stock Option, the termination of
the Optionee’s employment relationship with all of the Company, any Parent
Corporation, any Subsidiary Corporation and any parent or subsidiary corporation
(within the meaning of section 422(a)(2) of the Code) of any such corporation
that issues or assumes an Incentive Stock Option in a transaction to which
section 424(a) of the Code applies.

      2.47     “TMW Group” shall have the meaning ascribed to that term in
Section 1.2.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

      3.1     Eligibility. The persons who are eligible to receive Awards under
the Plan are Employees who have substantial responsibility for or involvement
with the management and growth of one or more members of the TMW Group; provided
that George Zimmer and James Zimmer shall not be eligible to participate in the
Plan. However, only those persons who are, on the dates of grant, key employees
of the Company or any Parent Corporation or Subsidiary Corporation are eligible
for grants of Incentive Stock Options under the Plan.

      3.2     Participation. Subject to the terms and provisions of the Plan,
the Committee may, from time to time, select from all eligible Employees those
persons to whom Awards shall be granted and shall determine the nature and
amount of each Award.

4



--------------------------------------------------------------------------------



 



ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

      4.1     Authority to Grant Awards. The Committee may grant Awards to those
Employees as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion.

      4.2     Dedicated Shares; Maximum Awards. The aggregate number of shares
of Stock with respect to which Awards may be granted under the Plan is
1,850,000. The aggregate number of shares of Stock with respect to which
Incentive Stock Options may be granted under the Plan is 1,850,000. The
aggregate number of shares of Stock with respect to which Nonqualified Stock
Options may be granted under the Plan is 1,850,000. The aggregate number of
shares of Stock with respect to which Stock Appreciation Rights may be granted
under the Plan is 1,850,000. The aggregate number of shares of Stock with
respect to which Restricted Stock Awards may be granted under the Plan is
925,000. The aggregate number of shares of Stock with respect to which
Performance Stock Awards may be granted under the Plan is 925,000. The maximum
number of shares of Stock with respect to which Incentive Stock Options may be
granted to an Employee during a Fiscal Year is 600,000. The maximum number of
shares of Stock with respect to which Nonqualified Stock Options may be granted
to an Employee during a Fiscal Year is 600,000. The maximum number of shares of
Stock with respect to which Stock Appreciation Rights may be granted to an
Employee during a Fiscal Year is 600,000. The maximum number of shares of Stock
with respect to which Restricted Stock Awards may be granted to an Employee
during a Fiscal Year is 450,000. The maximum amount with respect to which
Deferred Stock Unit Awards may be granted to an Employee during a Fiscal Year
may not exceed in value the Fair Market Value of 450,000 shares of Stock
determined as of the date of grant. The maximum number of shares of Stock with
respect to which Performance Stock Awards may be granted to an Employee during a
Fiscal Year is 450,000. The maximum number of shares of Stock with respect to
which Performance Unit Awards may be granted to an Employee during a Fiscal Year
is 450,000. The maximum number of shares of Stock with respect to which Other
Stock-Based Awards may be granted to an Employee during a Fiscal Year is
450,000. The maximum aggregate amount with respect to which Cash-Based Awards
may be awarded or credited to an Employee during a Fiscal Year may not exceed in
value $3,000,000 determined as of the date of grant. The maximum aggregate
amount with respect to which Performance Unit Awards may be awarded or credited
to an Employee during a Fiscal Year may not exceed in value $3,000,000
determined as of the date of grant. Each of the foregoing numerical limits
stated in this Section 4.2 shall be subject to adjustment in accordance with the
provisions of Section 4.5. The number of shares of Stock stated in this
Section 4.2 shall also be increased by such number of shares of Stock as become
subject to substitute Awards granted pursuant to Article XI; provided, however,
that such increase shall be conditioned upon the approval of the stockholders of
the Company to the extent stockholder approval is required by law or applicable
stock exchange rules. If any outstanding Award expires or terminates for any
reason, is settled in cash in lieu of shares of Stock or any Award is
surrendered, the shares of Stock allocable to the unexercised portion of that
Award may again be subject to an Award granted under the Plan. If shares of
Stock are withheld from payment of an Award to satisfy tax obligations with
respect to the Award, such shares of Stock will not count against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. If a Stock Appreciation Right is exercised, only the number of shares of
Stock actually issued shall be charged against the maximum number of shares of
Stock that may be delivered pursuant to Awards under the Plan.

      4.3     Non-Transferability. Except as specified in the applicable Award
Agreements or in domestic relations court orders, Awards shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. In the discretion of the Committee, any attempt to transfer an Award
other than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.

      4.4     Requirements of Law. The Company shall not be required to sell or
issue any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in

5



--------------------------------------------------------------------------------



 



connection with any applicable statute or regulation relating to the
registration of securities, upon exercise of any Option or pursuant to any other
Award, the Company shall not be required to issue any shares of Stock unless the
Committee has received evidence satisfactory to it to the effect that the Holder
will not transfer the shares of Stock except in accordance with applicable law,
including receipt of an opinion of counsel satisfactory to the Company to the
effect that any proposed transfer complies with applicable law. The
determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

      4.5     Changes in the Company’s Capital Structure.

      (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

      (b) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.

      (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement (provided that such exceptions shall not apply in
the case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to a reincorporation merger in which Holders of the
Company’s

6



--------------------------------------------------------------------------------



 



ordinary shares will receive one ordinary share of the successor corporation for
each ordinary share of the Company, none of such alternatives shall apply and,
without Committee action, each Award shall automatically convert into a similar
award of the successor corporation exercisable for the same number of ordinary
shares of the successor as the Award was exercisable for ordinary shares of
Stock of the Company):



        (1) accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
Awards that remain unexercised and all rights of Holders thereunder shall
terminate;           (2) require the mandatory surrender to the Company by all
or selected Holders of some or all of the then outstanding Awards held by such
Holders (irrespective of whether such Awards are then exercisable under the
provisions of the Plan or the applicable Award Agreement evidencing such Award)
as of a date, before or after such Corporate Change, specified by the Committee,
in which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per share equal to the excess,
if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such shares;           (3) with respect to all or selected Holders, have
some or all of their then outstanding Awards (whether vested or unvested)
assumed or have a new award of a similar nature substituted for some or all of
their then outstanding Awards under the Plan (whether vested or unvested) by an
entity which is a party to the transaction resulting in such Corporate Change
and which is then employing such Holder or which is affiliated or associated
with such Holder in the same or a substantially similar manner as the Company
prior to the Corporate Change, or a parent or subsidiary of such entity,
provided that (A) such assumption or substitution is on a basis where the excess
of the aggregate fair market value of the Stock subject to the Award immediately
after the assumption or substitution over the aggregate exercise price of such
Stock is equal to the excess of the aggregate fair market value of all Stock
subject to the Award immediately before such assumption or substitution over the
aggregate exercise price of such Stock, and (B) the assumed rights under such
existing Award or the substituted rights under such new Award as the case may be
will have the same terms and conditions as the rights under the existing Award
assumed or substituted for, as the case may be;           (4) provide that the
number and class or series of Stock covered by an Award (whether vested or
unvested) theretofore granted shall be adjusted so that such Award when
exercised shall thereafter cover the number and class or series of Stock or
other securities or property (including, without limitation, cash) to which the
Holder would have been entitled pursuant to the terms of the agreement or plan
relating to such Corporate Change if, immediately prior to such Corporate
Change, the Holder had been the holder of record of the number of shares of
Stock then covered by such Award; or           (5) make such adjustments to
Awards then outstanding as the Committee deems appropriate to reflect such
Corporate Change (provided, however, that the Committee may determine in its
sole and absolute discretion that no such adjustment is necessary).

      In effecting one or more of alternatives in (3), (4) or (5) immediately
above, and except as otherwise may be provided in an Award Agreement, the
Committee, in its sole and absolute discretion and without the consent or
approval of any Holder, may accelerate the time at which some or all Awards then
outstanding may be exercised.

      (d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreements evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

7



--------------------------------------------------------------------------------



 



      (e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.

      (f) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.

      4.6     Election Under Section 83(b) of the Code. No Holder shall exercise
the election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer of the Company. Any
Holder who makes an election under section 83(b) of the Code with respect to any
Award without the written approval of the Chief Financial Officer of the Company
may, in the discretion of the Committee, forfeit any or all Awards granted to
him or her under the Plan.

      4.7     Forfeiture for Cause. Notwithstanding any other provision of the
Plan or an Award Agreement, if the Committee finds by a majority vote that a
Holder, before or after his Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.

      4.8     Forfeiture Events. The Committee may specify in an Award Agreement
that the Holder’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the TMW Group, breach of noncompetition, confidentiality,
or other restrictive covenants that may apply to the Holder, or other conduct by
the Holder that is detrimental to the business or reputation of the TMW Group.

ARTICLE V

OPTIONS

      5.1     Authority to Grant Options. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant Options
under the Plan to eligible persons in such number and upon such terms as the
Committee shall determine.

      5.2     Type of Options Available. Options granted under the Plan may be
Incentive Stock Options intended to satisfy the requirements of section 422 of
the Code or Nonqualified Stock Options that are not intended to satisfy the
requirements of section 422 of the Code.

      5.3     Option Agreement. Each Option grant under the Plan shall be
evidenced by an Option Agreement that shall specify (a) whether the Option is
intended to be an ISO or a NQSO, (b) the Option Price, (c) the duration of the
Option, (d) the number of shares of Stock to which the Option pertains, (e) the
exercise restrictions applicable to the Option, and (f) such other provisions as
the Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an

8



--------------------------------------------------------------------------------



 



ISO in the applicable Option Agreement, to the extent the limitations of
section 422 of the Code are exceeded with respect to the Option, the portion of
the Option in excess of the limitation shall be treated as a NQSO.

      5.4     Option Price. The price at which shares of Stock may be purchased
under an Option (the “Option Price”) shall not be less than 100 percent (100%)
of the Fair Market Value of the shares of Stock on the date the Option is
granted. However, in the case of a Ten Percent Stockholder, the Option Price for
an Incentive Stock Option shall not be less than 110 percent (110%) of the Fair
Market Value of the shares of Stock on the date the Incentive Stock Option is
granted. Subject to the limitations set forth in the preceding sentences of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan.

      5.5     Duration of Options. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in Section 5.5(a), or
(ii) the period of time specified herein that follows the Optionee’s death,
Disability, Retirement or other Termination of Employment. Unless the Optionee’s
applicable Option Agreement specifies otherwise, an Option shall not continue to
vest after the Optionee’s Termination of Employment for any reason other than
the death or Disability of the Optionee.

      (a) General Term of Option. Unless the Option Agreement specifies a
shorter general term, an Option shall expire on the tenth anniversary of the
date the Option is granted. Notwithstanding the foregoing, unless the Option
Agreement specifies a shorter term, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, the Option shall expire on the fifth
anniversary of the date the Option is granted.

      (b) Early Termination of Option Due to Termination of Employment Other
Than for Death, Disability or Retirement. Except as may be otherwise expressly
provided by the Committee in an Option Agreement, an Option shall terminate on
the earlier of (1) the date of the expiration of the general term of the Option
or (2) the date that is one day less than one month after the date of the
Optionee’s Termination of Employment, whether with or without cause, for any
reason other than the death, Disability or Retirement of the Optionee, during
which period the Optionee shall be entitled to exercise the Option in respect of
the number of shares of Stock that the Optionee would have been entitled to
purchase had the Optionee exercised the Option on the date of such Termination
of Employment. The Committee shall determine whether an authorized leave of
absence, absence on military or government service, or any other absence from
service shall constitute a termination of the employment relationship between
the Optionee and the Company and all Affiliates. Notwithstanding the foregoing,
in the case of an Incentive Stock Option, if an Optionee has an authorized leave
of absence from employment with the Company, a Parent Corporation or a
Subsidiary Corporation that exceeds 90 days and the Optionee’s right to
reemployment is not guaranteed by either statute or contract, the Optionee will
be deemed to incur a Termination of Employment on the 91st day of such leave.

      (c) Early Termination of Option Due to Death. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to death before the date of expiration
of the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the date of expiration of the general term of the Option or the first
anniversary of the date of the Optionee’s death, during which period the
Optionee’s executors or administrators or such persons to whom such Options were
transferred by will or by the laws of descent and distribution, shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of his death.

      (d) Early Termination of Option Due to Disability. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Termination of Employment due to Disability before the date of the expiration of
the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Disability,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.

      (e) Early Termination of Option Due to Retirement. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to Retirement before the date of the
expiration of the general term of the Option, the Optionee’s Option shall
terminate on

9



--------------------------------------------------------------------------------



 



the earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Retirement,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.

      After the death of the Optionee, the Optionee’s executors, administrators
or any person or persons to whom the Optionee’s Option may be transferred by
will or by the laws of descent and distribution, shall have the right, at any
time prior to the termination of the Option to exercise the Option, in respect
to the number of all of the remaining unexercised and unexpired shares of Stock
subject to the Option.

      5.6     Amount Exercisable. Each Option may be exercised at the time, in
the manner and subject to the conditions the Committee specifies in the Option
Agreement in its sole discretion. Unless the Committee specifies otherwise in an
applicable Option Agreement, an Option Agreement shall set forth the following
terms regarding the exercise of the Option covered by the Option Agreement:



        (a) No Option granted under the Plan may be exercised until an Optionee
has completed one year of continuous employment with the Company or any
subsidiary of the Company following the date of grant;           (b) Beginning
on the day after the first anniversary of the date of grant, an Option may be
exercised up to 1/3 of the shares subject to the Option;           (c) After the
expiration of each succeeding anniversary date of the date of grant, the Option
may be exercised up to an additional 1/3 of the shares initially subject to the
Option, so that after the expiration of the third anniversary of the date of
grant, the Option shall be exercisable in full;           (d) To the extent not
exercised, installments shall be cumulative and may be exercised in whole or in
part until the Option expires on the tenth anniversary of the date of grant.

      However, the Committee, in its discretion, may change the terms of
exercise so that any Option may be exercised so long as it is valid and
outstanding from time to time in part or as a whole in such manner and subject
to such conditions as the Committee may set. In addition, the Committee, in its
discretion, may accelerate the time in which any outstanding Option may be
exercised. However, in no event shall any Option be exercisable on or after the
tenth anniversary of the date of the grant of the Option.

      5.7     Exercise of Options.

      (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and an Optionee’s Option Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Optionee wishes to exercise
such option on the date such notice is so delivered, (2) the number of shares of
Stock with respect to which the Option is to be exercised and (3) the address to
which the certificate representing such shares of Stock should be mailed. Except
in the case of exercise by a third party broker as provided below, in order for
the notice to be effective the notice must be accompanied by payment of the
Option Price and any applicable tax withholding amounts which must be made at
the time of exercise by any combination of the following: (a) cash, certified
check, bank draft or postal or express money order for an amount equal to the
Option Price under the Option, (b) Mature Shares with a Fair Market Value on the
date of exercise equal to the Option Price under the Option (if approved in
advance by the Committee or an executive officer of the Company), (c) an
election to make a cashless exercise through a registered broker-dealer (if
approved in advance by the Committee or an executive officer of the Company) or
(d) except as specified below, any other form of payment which is acceptable to
the Committee. If Mature Shares are used for payment by the Optionee, the
aggregate Fair Market Value of the shares of Stock tendered must be equal to or
less than the aggregate Option Price of the shares of Stock being purchased upon
exercise of the Option, and any difference must be paid by cash, certified
check, bank draft or postal or express money order payable to the order of the
Company.

      If, at the time of receipt by the Company or its delegate of such written
notice, (i) the Company has unrestricted surplus in an amount not less than the
Option Price of such shares of Stock, (ii) all accrued cumulative preferential
dividends and other current preferential dividends on all outstanding shares of

10



--------------------------------------------------------------------------------



 



preferred stock of the Company have been fully paid, (iii) the acquisition by
the Company of its own shares of Stock for the purpose of enabling such Optionee
to exercise such Option is otherwise permitted by applicable law, does not
require any vote or consent of any stockholder of the Company and does not
violate the terms of any agreement to which the Company is a party or by which
it is bound, and (iv) there shall have been adopted, and there shall be in full
force and effect, a resolution of the Board authorizing the acquisition by the
Company of its own shares of stock for such purpose, then such Optionee may
deliver to the Company, in payment of the Option Price of the shares of Stock
with respect to which such Option is exercised, (x) certificates registered in
the name of such Optionee that represent a number of shares of stock legally and
beneficially owned by such Optionee (free of all liens, claims and encumbrances
of every kind) and having a Fair Market Value on the date of receipt by the
Company or its delegate of such written notice that is not greater than the
Option Price of the shares of Stock with respect to which such Option is to be
exercised, such certificates to be accompanied by stock powers duly endorsed in
blank by the record holder of the shares of Stock represented by such
certificates, with the signature of such record holder guaranteed by a national
banking association, and (y) if the Option Price of the shares of Stock with
respect to which such Option is to be exercised exceeds such Fair Market Value,
a cashier’s check drawn on a national banking association and payable to the
order of the Company, in an amount, in United States dollars, equal to the
amount of such excess. Notwithstanding the provisions of the immediately
preceding sentence, the Committee, in its sole discretion, may refuse to accept
shares of Stock in payment of the Option Price of the shares of Stock with
respect to which such Option is to be exercised and, in that event, any
certificates representing shares of Stock that were received by the Company or
its delegate with such written notice shall be returned to such Optionee,
together with notice by the Company or its delegate to such Optionee of the
refusal of the Committee to accept such shares of Stock. If, at the expiration
of seven business days after the delivery to such Optionee of such written
notice from the Company or its delegate, such Optionee shall not have delivered
to the Company or its delegate a cashier’s check drawn on a national banking
association and payable to the order of the Company in an amount, in United
States dollars, equal to the Option Price of the shares of Stock with respect to
which such Option is to be exercised, such written notice from the Optionee to
the Company or its delegate shall be ineffective to exercise such Option.

      Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall deliver to the Company or its delegate certificates
registered in the name of the Optionee representing a number of shares of Stock
legally and beneficially owned by the Optionee, free of all liens, claims, and
encumbrances of every kind, accompanied by stock powers duly endorsed in blank
by the record holder of the shares represented by the certificates, (with
signature guaranteed by a commercial bank or trust company or by a brokerage
firm having a membership on a registered national stock exchange). The delivery
of certificates upon the exercise of Option is subject to the condition that the
person exercising the Option provide the Company with the information the
Company might reasonably request pertaining to exercise, sale or other
disposition of an Option.

      (b) Issuance of Shares. Subject to Section 4.4 and Section 5.7(c), as
promptly as practicable after receipt of written notification and payment, in
the form required by Section 5.7(a), of an amount of money necessary to satisfy
any withholding tax liability that may result from the exercise of such Option,
the Company shall deliver to the Optionee certificates for the number of shares
with respect to which the Option has been exercised, issued in the Optionee’s
name. Delivery of the shares shall be deemed effected for all purposes when a
stock transfer agent of the Company shall have deposited the certificates in the
United States mail, addressed to the Optionee, at the address specified by the
Optionee.

      (c) Exercise Through Third-Party Broker. The Committee may permit an
Optionee to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the shares of Stock acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the Option Price
and any applicable tax withholding resulting from such exercise.

      (d) Limitations on Exercise Alternatives. The Committee shall not permit
an Optionee to pay such Optionee’s Option Price upon the exercise of an Option
by having the Company reduce the number of shares of Stock that will be
delivered pursuant to the exercise of the Option. In addition, the Committee
shall not

11



--------------------------------------------------------------------------------



 



permit an Optionee to pay such Optionee’s Option Price upon the exercise of an
Option by using shares of Stock other than Mature Shares. An Option may not be
exercised for a fraction of a share of Stock.

      5.8     Transferability of Options.

      (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to an Optionee under the Plan shall be exercisable during his or her
lifetime only by the Optionee, and after that time, by the Optionee’s heirs or
estate.

      (b) Nonqualified Stock Options. Except as otherwise provided in an
Optionee’s Option Agreement, no NQSO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in an Optionee’s Option Agreement, all NQSOs granted to an
Optionee under the Plan shall be exercisable during his or her lifetime only by
such Optionee.

      Any attempted assignment of an Option in violation of this Section 5.8
shall be null and void.

      5.9     Notification of Disqualifying Disposition. If any Optionee shall
make any disposition of shares of Stock issued pursuant to the exercise of an
ISO under the circumstances described in section 421(b) of the Code (relating to
certain disqualifying dispositions), such Optionee shall notify the Company of
such disposition within ten (10) days thereof.

      5.10     No Rights as Stockholder. An Optionee shall not have any rights
as a stockholder with respect to Stock covered by an Option until the date a
stock certificate for such Stock is issued by the Company; and, except as
otherwise provided in Section 4.5, no adjustment for dividends, or otherwise,
shall be made if the record date therefor is prior to the date of issuance of
such certificate.

      5.11     $100,000 Limitation on Incentive Stock Options. To the extent
that the aggregate Fair Market Value of Stock with respect to which Incentive
Stock Options first become exercisable by a Holder in any calendar year exceeds
$100,000, taking into account both shares of Stock subject to Incentive Stock
Options under the Plan and Stock subject to incentive stock options under all
other plans of the Company, such Options shall be treated as Nonqualified Stock
Options. For this purpose, the “Fair Market Value” of the Stock subject to
Options shall be determined as of the date the Options were awarded. In reducing
the number of Options treated as Incentive Stock Options to meet the $100,000
limit, the most recently granted Options shall be reduced first. To the extent a
reduction of simultaneously granted Options is necessary to meet the $100,000
limit, the Committee may, in the manner and to the extent permitted by law,
designate which shares of Stock are to be treated as shares acquired pursuant to
the exercise of an Incentive Stock Option.

ARTICLE VI

STOCK APPRECIATION RIGHTS

      6.1     Authority to Grant Stock Appreciation Rights Awards. Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant Stock Appreciation Rights under the Plan to eligible persons
in such number and upon such terms as the Committee shall determine. Subject to
the terms and conditions of the Plan, the Committee shall have complete
discretion in determining the number of SARs granted to each Employee and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.

      6.2     Type of Stock Appreciation Rights Available. SARs granted under
the Plan may be Freestanding SARs, Tandem SARs or any combination of these forms
of SARs. Subject to the terms and conditions of the Plan, a SAR granted under
the Plan shall confer on the recipient a right to receive, upon exercise
thereof, a cash amount equal to the excess of (a) the Fair Market Value of one
share of the Stock on the date of exercise over (b) the grant price of the SAR,
which shall not be less than 100 percent of the Fair Market Value of one share
of the Stock on the date of grant of the SAR and in no event less than par value
of one share of the Stock. The grant price of a Freestanding SAR shall not be
less than the Fair Market Value of a share of the

12



--------------------------------------------------------------------------------



 



Stock on the date of grant of the SAR. The grant price of a Tandem SAR shall
equal the Option Price of the Option which is related to the Tandem SAR.

      6.3     Stock Appreciation Right Agreement. Each Award of SARs granted
under the Plan shall be evidenced by an Award Agreement that shall specify
(a) whether the SAR is intended to be a Freestanding SAR or a Tandem SAR,
(b) the grant price of the SAR, (c) the term of the SAR, (d) the vesting and
termination provisions and (e) such other provisions as the Committee shall
determine that are not inconsistent with the terms and provisions of the Plan.
The Committee may impose such additional conditions or restrictions on the
exercise of any SAR as it may deem appropriate.

      6.4     Term of Stock Appreciation Rights. The term of a SAR granted under
the Plan shall be determined by the Committee, in its sole discretion; provided
that no SAR shall be exercisable on or after the tenth anniversary date of its
grant.

      6.5     Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

      6.6     Exercise of Tandem SARs.

      (a) Tandem SARs may be exercised for all or part of the shares of Stock
subject to the related Option upon the surrender of the right to exercise the
equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the shares of Stock for which its related Option is then
exercisable.

      (b) Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (1) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (2) the value of
the payout with respect to the Tandem SAR may be for no more than 100 percent
(100%) of the excess of the Fair Market Value of the shares of Stock subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (3) the Tandem SAR may be exercised only when the
Fair Market Value of the shares of Stock subject to the ISO exceeds the Option
Price of the ISO.

      6.7     Payment of SAR Amount. Upon the exercise of a SAR, an Employee
shall be entitled to receive payment from the Company in an amount determined by
multiplying:



        (a) The excess of the Fair Market Value of a share of the Stock on the
date of exercise over the grant price of the SAR by           (b) The number of
shares of Stock with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Stock of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

      6.8     Termination of Employment. Each Award Agreement shall set forth
the extent to which the grantee of a SAR shall have the right to exercise the
SAR following the grantee’s Termination of Employment. Such provisions hall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the grantee, and need not be uniform among all SARs
issued pursuant to the Plan and may reflect distinctions based on the reasons
for termination.

      6.9     Nontransferability of SARs. Except as otherwise provided in a
Holder’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Holder’s Award Agreement, all SARs granted to a Holder
under the Plan shall be exercisable during his or her lifetime only by the
Holder, and after that time, by the Holder’s heirs or estate. Any attempted
assignment of a SAR in violation of this Section 6.9 shall be null and void.

      6.10     No Rights as Stockholder. A grantee of a SAR award, as such,
shall have no rights as a stockholder.

13



--------------------------------------------------------------------------------



 



      6.11     Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any shares of Stock received upon exercise of
a SAR granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Holder hold the shares of Stock received upon exercise of a SAR for a specified
period of time.

ARTICLE VII

RESTRICTED STOCK AWARDS

      7.1     Restricted Stock Awards. The Committee may make Awards of
Restricted Stock to eligible persons selected by it. The amount of, the vesting
and the transferability restrictions applicable to any Restricted Stock Award
shall be determined by the Committee in its sole discretion. If the Committee
imposes vesting or transferability restrictions on a Holder’s rights with
respect to Restricted Stock, the Committee may issue such instructions to the
Company’s share transfer agent in connection therewith as it deems appropriate.
The Committee may also cause the certificate for Shares issued pursuant to a
Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.

      Each Restricted Stock Award shall be evidenced by an Award Agreement that
contains any vesting, transferability restrictions and other provisions not
inconsistent with the Plan as the Committee may specify.

      7.2     Holder’s Rights as Stockholder. Subject to the terms and
conditions of the Plan, each recipient of a Restricted Stock Award shall have
all the rights of a stockholder with respect to the shares of Restricted Stock
included in the Restricted Stock Award during the Period of Restriction
established for the Restricted Stock Award. Dividends paid with respect to
Restricted Stock in cash or property other than shares of Stock or rights to
acquire shares of Stock shall be paid to the recipient of the Restricted Stock
Award currently. Dividends paid in shares of Stock or rights to acquire shares
of Stock shall be added to and become a part of the Restricted Stock. During the
Period of Restriction, certificates representing the Restricted Stock shall be
registered in the recipient’s name and bear a restrictive legend to the effect
that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Restricted Stock Award Agreement. Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with the
Plan and the applicable Restricted Stock Award Agreement.

ARTICLE VIII

DEFERRED STOCK UNIT AWARDS

      8.1     Authority to Grant Deferred Stock Unit Awards. Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant Deferred Stock Units under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of, the
vesting and the transferability restrictions applicable to any Deferred Stock
Unit Award shall be determined by the Committee in its sole discretion. The
Committee shall maintain a bookkeeping ledger account which reflects the number
of Deferred Stock Units credited under the Plan for the benefit of a Holder.

      8.2     Deferred Stock Unit Awards. A Deferred Stock Unit shall be similar
in nature to Restricted Stock except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement. Each Deferred Stock Unit shall have a value equal to the Fair Market
Value of a share of Stock.

14



--------------------------------------------------------------------------------



 



      8.3     Deferred Stock Unit Award Agreement. Each Deferred Stock Unit
Award shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

      8.4     Payments Under Deferred Stock Unit Awards. Payments pursuant to a
Deferred Stock Unit Award shall be made at such time as the Committee specifies
in the Holder’s Award Agreement. Payment under a Deferred Stock Unit Award shall
be made in shares of Stock that have an aggregate Fair Market Value equal to the
value of the Deferred Stock Units.

      8.5     Holder’s Rights as Stockholder. Each recipient of Deferred Stock
Units shall have no rights of a stockholder with respect to the Holder’s
Deferred Stock Units. A Holder shall have no voting rights with respect to any
Deferred Stock Unit Awards.

ARTICLE IX

PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS

      9.1     Authority to Grant Performance Stock and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock and Performance Unit Awards under
the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any Performance Stock or Performance Unit Award shall
be based upon the attainment of such Performance Goals as the Committee may
determine. A Performance Goal for a particular Performance Stock or Performance
Unit Award must be established by the Committee prior to the earlier to occur of
(a) 90 days after the commencement of the period of service to which the
Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain. A
Performance Goal must be objective such that a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria that apply to the Employee,
one or more business units of the Company, or the Company as a whole, with
reference to one or more of the following: earnings per share, earnings per
share growth, total shareholder return, economic value added, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, shareholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions, cost ratios (per employee or per customer),
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, customer growth and total market value. Goals
may also be based on performance relative to a peer group of companies. Unless
otherwise stated, such a Performance Goal need not be based upon an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Performance Stock or Performance
Unit Awards, it is intended that the Plan will conform with the standards of
section 162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee. If the Committee
imposes vesting or transferability restrictions on a recipient’s rights with
respect to Performance Stock or Performance Unit Awards, the Committee may issue
such instructions to the Company’s share transfer agent in connection therewith
as it deems appropriate. The Committee may also cause the certificate for shares
of Stock issued pursuant to a Performance Stock or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate,

15



--------------------------------------------------------------------------------



 



the Company may take such steps to restrict transfer of the shares of Stock as
counsel for the Company considers necessary or advisable to comply with
applicable law.

      Each Performance Stock or Performance Unit Award shall be evidenced by an
Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Committee may specify.

      9.2     Rights as Stockholder. Subject to the terms and conditions of the
Plan, each Holder of Performance Stock or Performance Unit Award shall have all
the rights of a stockholder with respect to the shares of Stock included in the
Award during any period in which such shares of Stock are subject to forfeiture
and restrictions on transfer, including without limitation, the right to vote
such shares of Stock, if unrestricted shares of Stock of the same class have the
right to vote. Dividends paid with respect to Performance Stock Awards in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the Holder currently. Dividends paid in shares of Stock or
rights to acquire shares of Stock shall be added to and become a part of the
Performance Stock Award.

      9.3     Increases Prohibited. None of the Committee or the Board of the
Company may increase the amount of compensation payable under a Performance
Stock or Performance Unit Award. If the time at which a Performance Stock or
Performance Unit Award will vest is accelerated for any reason, the number of
shares of Stock subject to the Performance Stock or Performance Unit Award shall
be reduced pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

ARTICLE X

CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS

      10.1     Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to Employees in such amounts and upon
such terms, including the achievement of specific performance goals, as the
Committee shall determine.

      10.2     Authority to Grant Other Stock-Based Awards. The Committee may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) in such amounts and subject to such
terms and conditions, as the Committee shall determine. Such Awards may involve
the transfer of actual shares of Stock to Holders, or payment in cash or
otherwise of amounts based on the value of shares of Stock and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.

      10.3     Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or units based on shares of Stock, as determined by the Committee. The
Committee may establish performance goals in its discretion for Cash-Based
Awards and Other Stock-Based Awards. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Holder will depend on the
extent to which the performance goals are met.

      10.4     Payment of Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or shares
of Stock as the Committee determines.

      10.5     Termination of Employment. The Committee shall determine the
extent to which a grantee’s rights with respect to Cash-Based Awards and Other
Stock-Based Awards shall be affected by the grantee’s Termination of Employment.
Such provisions shall be determined in the sole discretion of the Committee and
need not be uniform among all Awards of Cash-Based Awards and Other Stock-Based
Awards issued pursuant to the Plan.

16



--------------------------------------------------------------------------------



 



      10.6     Nontransferability. Except as otherwise determined by the
Committee, neither Cash-Based Awards nor Other Stock-Based Awards may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided by the Committee, a Holder’s rights under the Plan, if
exercisable, shall be exercisable during his or her lifetime only by such
Holder.

ARTICLE XI

SUBSTITUTION AWARDS

      Awards may be granted under the Plan from time to time in substitution for
stock options and other awards held by employees of other corporations who are
about to become Employees, or whose employer is about to become a parent or
subsidiary corporation as contemplated in Section 3.1, conditioned in the case
of an Incentive Stock Option upon the employee becoming an employee of the
Company or a parent or subsidiary corporation of the Company, as the result of a
merger of consolidation of the Company with another corporation, or the
acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least 50 percent (50%) of
the issued and outstanding stock of another corporation as the result of which
it becomes a subsidiary of the Company. The terms and conditions of the
substitute Awards so granted may vary from the terms and conditions set forth in
the Plan to such extent as the Board at the time of grant may deem appropriate
to conform, in whole or in part, to the provisions of the Award in substitution
for which they are granted, but with respect to Options that are Incentive Stock
Options, no such variation shall be such as to affect the status of any such
substitute Option as an incentive stock option under section 422 of the Code.

ARTICLE XII

ADMINISTRATION

      12.1     Awards. The Plan shall be administered by the Committee or, in
the absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.

      12.2     Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to award granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. When appropriate, the Plan shall
be administered in order to qualify certain of the Options granted hereunder as
Incentive Stock Options. No member of the Committee shall be liable for any act
or omission of any other member of the Committee or for any act or omission on
his own part, including but not limited to the exercise of any power or
discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities, to:



        (a) determine the persons to whom and the time or times at which Awards
will be made;           (b) determine the number and exercise price of shares of
Stock covered in each Award, subject to the terms and provisions of the Plan;

17



--------------------------------------------------------------------------------



 





        (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;           (d) accelerate the time at which any outstanding Award will
vest;           (e) prescribe, amend and rescind rules and regulations relating
to administration of the Plan; and           (f) make all other determinations
and take all other actions deemed necessary, appropriate or advisable for the
proper administration of the Plan.

      The Committee may make an Award to an individual who the Company expects
to become an Employee of the Company or any of its Affiliates within six
(6) months after the date of grant of the Award, with the Award being subject to
and conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in Section 12.3.

      The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XII and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.

      12.3     Decisions Binding. All determinations and decisions made by the
Committee and the Board pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee and the Board shall be final, conclusive
and binding on all persons, including the Company, its stockholders, Employees,
Holders and the estates and beneficiaries of Employees and Holders.

      12.4     No Liability. Under no circumstances shall the Company, the Board
or the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s or the
Committee’s roles in connection with the Plan.

ARTICLE XIII

AMENDMENT OR TERMINATION OF PLAN

      13.1     Amendment, Modification, Suspension, and Termination. Subject to
Section 13.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the exercise price of a previously granted Option
or the grant price of a previously granted SAR issued under the Plan, and no
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by applicable law or stock exchange rules.

      13.2     Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

18



--------------------------------------------------------------------------------



 



ARTICLE XIV

MISCELLANEOUS

      14.1     Unfunded Plan/ No Establishment of a Trust Fund. Holders shall
have no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

      14.2     No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.

      14.3     Tax Withholding. The Company or any Affiliate shall be entitled
to deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within ten days after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s minimum statutory withholding tax obligations. The Committee may, in
its discretion, permit a Holder to satisfy any minimum tax withholding
obligations arising upon the vesting of Restricted Stock by delivering to the
Holder of the Restricted Stock Award a reduced number of shares of Stock in the
manner specified herein. If permitted by the Committee and acceptable to the
Holder, at the time of vesting of shares of Restricted Stock, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s minimum statutory
tax withholding obligation on the assumption that all such shares of vested
Restricted Stock are made available for delivery, (b) reduce the number of such
shares of Stock made available for delivery so that the Fair Market Value of the
shares of Stock withheld on the vesting date approximates the minimum amount of
tax the Company or an Affiliate is obliged to withhold and (c) in lieu of the
withheld shares of Stock, remit cash to the United States Treasury and other
applicable governmental authorities, on behalf of the Holder, in the amount of
the minimum withholding tax due. The Company shall withhold only whole shares of
Stock to satisfy its minimum withholding obligation. Where the Fair Market Value
of the withheld shares of Stock does not equal the Company’s minimum withholding
tax obligation, the Company shall withhold shares of Stock with a Fair Market
Value slightly less than the amount of its minimum withholding obligation and
the Holder must satisfy the remaining minimum withholding obligation in some
other manner permitted under this Section 14.3. The withheld shares of Stock not
made available for delivery by the Company shall be retained as treasury shares
or will be cancelled and, in either case, the Holder’s right, title and interest
in such shares of Stock shall terminate. The Company shall have no obligation
upon vesting or exercise of any Award or lapse of restrictions on Restricted
Stock until the Company or an Affiliate has received payment sufficient to cover
all minimum tax withholding amounts due with respect to that vesting, exercise
or lapse of

19



--------------------------------------------------------------------------------



 



restrictions. Neither the Company nor any Affiliate shall be obligated to advise
a Holder of the existence of the tax or the amount which it will be required to
withhold.

      14.4     Written Agreement. Each Award shall be embodied in a written
agreement or statement which shall be subject to the terms and conditions of the
Plan. The Award Agreement shall be signed by a member of the Committee on behalf
of the Committee and the Company or by an executive officer of the Company,
other than the Holder, on behalf of the Company, and may be signed by the Holder
to the extent required by the Committee. The Award Agreement may contain any
other provisions that the Committee in its discretion shall deem advisable which
are not inconsistent with the terms and provisions of the Plan.

      14.5     Indemnification of the Committee. The Company shall indemnify
each present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.

      14.6     Gender and Number. If the context requires, words of one gender
when used in the Plan shall include the other and words used in the singular or
plural shall include the other.

      14.7     Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

      14.8     Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

      14.9     Other Compensation Plans. The adoption of the Plan shall not
affect any other option, incentive or other compensation or benefit plans in
effect for the Company or any Affiliate, nor shall the Plan preclude the Company
from establishing any other forms of incentive compensation arrangements for
Employees.

      14.10     Other Awards. The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.

      14.11     Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

      14.12     Law Limitations/ Governmental Approvals. The granting of Awards
and the issuance of Shares under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

20



--------------------------------------------------------------------------------



 



      14.13     Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for shares of Stock issued under the Plan prior to:



        (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and           (b) completion of any
registration or other qualification of the Stock under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

      14.14     Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Stock as to
which such requisite authority shall not have been obtained.

      14.15     Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Stock.

      14.16     Persons Residing Outside of the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the TMW Group operates or has Employees, the Committee,
in its sole discretion, shall have the power and authority to:



        (a) determine which Affiliates shall be covered by the Plan;          
(b) determine which persons employed outside the United States are eligible to
participate in the Plan;           (c) amend or vary the terms and provisions of
the Plan and the terms and conditions of any Award granted to persons who reside
outside the United States;           (d) establish subplans and modify exercise
procedures and other terms and procedures to the extent such actions may be
necessary or advisable — any subplans and modifications to Plan terms and
procedures established under this Section 14.16 by the Committee shall be
attached to the Plan document as Appendices; and           (e) take any action,
before or after an Award is made, that it deems advisable to obtain or comply
with any necessary local government regulatory exemptions or approvals.

      Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law or governing statute or any other applicable law.

      14.17     No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, additional Awards, or other property shall be issued or
paid in lieu of fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

      14.18     Arbitration of Disputes. Any controversy arising out of or
relating to the Plan or an Option Agreement shall be resolved by arbitration
conducted pursuant to the arbitration rules of the American Arbitration
Association. The arbitration shall be final and binding on the parties.

      14.19     Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas.

21



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
(Non-Statutory Stock Option)

     This STOCK OPTION AGREEMENT (this “Agreement”) is effective ___(the “Date
of Grant”), between THE MEN’S WEARHOUSE, INC., a Texas corporation (the
“Company”), and ___(“Employee”).

WITNESSETH:

     WHEREAS, the Board of Directors of the Company has adopted, and the
shareholders of the Company have approved, The Men’s Wearhouse, Inc. 1996 Long
Term Incentive Plan (the “Plan”);

     WHEREAS, the Company considers that its interests will be served by
granting Employee an option to purchase shares of common stock of the Company as
an inducement for his continued and effective performance of services to the
Company;

     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereby agree as follows:



  1.   Subject to the terms and conditions set forth in this Agreement and in
the Plan, which is hereby incorporated herein by reference, the Company hereby
grants to Employee a Non-Statutory Stock Option (the “Option”) to purchase
___shares of the common stock, $.01 par value, of the Company at a price of
$___per share (The “Option Price”).     2.   The Option may be exercised in
whole or in part as follows:



  (a)   The Option may not be exercised until Employee has completed one-year of
continuous employment with the Company or any subsidiary or wholly-owned
affiliate of the Company following the Date of Grant;

          Exercise
Date   Shares Available
to Exercise   Vesting
Percentage

--------------------------------------------------------------------------------



  (b)   To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part until expires on the tenth anniversary of the Date
of Grant.

But in no event shall the option be exercisable after the tenth anniversary of
the Date of Grant.



  3.   Employee may exercise the Option by delivering to the Company a written
notice stating (i) that such optionee wishes to exercise such Option on the date
such notice is so delivered, (ii) the number of shares of stock with respect to
which the option is to be exercised and (iii) the address to which the
certificate representing

 



--------------------------------------------------------------------------------



 



      such shares of stock should be mailed. In order to be effective, such
written notice shall be accompanied by (i) payment of the Option Price of such
shares of stock and (ii) payment of an amount of money necessary to satisfy any
withholding tax liability that may result from the exercise of such Option. Each
such payment shall be made by cashier’s check drawn on a national banking
association and payable to the order of the Company in United States dollars.



  4.   If, prior to the exercise of the Option in whole or in part, the Company
subdivides or combines its stock into a greater or small number of shares or
distributes a stock dividend or reclassifies its stock, there shall be
deliverable to Employee, on the exercise of the Option, in lieu of each share of
stock as to which the Option is exercisable, but for the same aggregate Option
Price, such number of additional or new shares as are the equivalent substitute
for the present shares covered by the Option, all as set forth in Paragraph 16
of the Plan.     5.   The Option granted Employee under this Agreement shall not
be transferable or assignable by Employee other than by will or the laws of
descent and distribution, and shall be exercisable during Employee’s lifetime
only by him.     6.   The Option shall not be exercisable until (a) the
effective registration under the Securities Act of 1933 as amended (the “Act”),
or the shares to be received pursuant to this Agreement (unless in the opinion
of counsel for the Company such offering is exempt from registration under the
act); and (b) compliance with all other applicable laws.     7.   This Agreement
may not be modified or terminated except by an agreement in writing signed by
the party against whom enforcement of any such modification or termination is
sought.     8.   The grant of the Option imposes no obligation on the Company to
employ Employee for any period.     9.   Employee shall not have any rights as a
shareholder with respect to any shares covered by the Option until the date of
issuance of the stock certificate or certificates to him for such shares
following his exercise of the Option, in whole or in part, pursuant to its terms
and conditions and payment for the shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
certificate or certificates are issued.     10.   If Employee is an officer or
“affiliate” of the Company (as such term is defined under the Act), Director
consents to the placing of the certificate for any shares acquired upon exercise
of the Option of an appropriate legend restricting resale or other transfer of
such shares, except in accordance with the Act and all applicable rules
thereunder.     11.   In the event of any difference of opinion between Employee
and the Company concerning the meaning or effect of the Plan, such difference
shall be resolved by the Committee referred to in Paragraph 2 of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



12.   The validity, construction and performance of this Agreement shall be
governed by the laws of the State of Texas. The invalidity of any provision of
this Agreement shall not affect the validity of any other provision.   13.   All
offers, notices, demands, requests, acceptances or other communications
hereunder shall be in writing and shall be deemed to have been duly made or
given if mailed by registered or certified mail, return receipt requested, to
the address reflected below or to such other address as either party may
hereafter designate in writing to the other:

If to the Company:

The Men’s Wearhouse, Inc.
5803 Glenmont Drive
Houston, TX 77081-1701
Attention: Gary G. Ckodre

If to Employer:



14.   This Agreement shall, except as herein stated to the contrary, inure to
the benefit of and be binding upon the legal representatives, “successors” and
assigns of the parties hereto.

     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as
of the day and year first above written.

         
 
            THE MEN’S WEARHOUSE, INC.
 
       
 
       

  By:    

       
 
       
 
       

     

- 3 -



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AWARD AGREEMENT
The Men’s Wearhouse, Inc.
1996 Long-Term Incentive Plan

     This Restricted Stock Award Agreement (the “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation, (the “Company”) and
_________(the “Employee”) effective as of the ______day of ___, 20___( the
“Grant Date”), pursuant to The Men’s Wearhouse, Inc. 1996 Long-Term Incentive
Plan, as amended and restated (the “Plan”), which is incorporated by reference
herein in its entirety.

Whereas, the Company desires to grant to the Employee the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement; and

Whereas, the Employee desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement;

Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:



1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:



  (a)   “Forfeiture Restrictions” shall mean any prohibitions and restrictions
set forth herein with respect to the sale or other disposition of Shares issued
to the Employee hereunder and the obligation to forfeit and surrender such
shares to the Company.     (b)   “Restricted Shares” shall mean the Shares that
are subject to the Forfeiture Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.



2.   Grant of Restricted Shares. Effective as of the Grant Date, the Company
shall cause to be issued in the Employee’s name the following Shares as
Restricted Shares: ___shares of the Company’s common stock, $.01 par value. The
Company shall cause certificates evidencing the Restricted Shares, and any
shares of Stock or rights to acquire shares of Stock distributed by the Company
in respect of Restricted Shares during any Period of Restriction (the “Retained
Distributions”), to be issued in the Employee’s name. During the Period of
Restriction such certificates shall bear a restrictive legend to the effect that
ownership of such Restricted Shares (and any Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan and this Agreement. The Employee
shall have the right to vote the Restricted Shares awarded to the Employee and
to receive and retain all regular dividends paid in cash or property (other than
Retained

 



--------------------------------------------------------------------------------



 



    Distributions), and to exercise all other rights, powers and privileges of a
holder of Shares, with respect to such Restricted Shares, with the exception
that (a) the Employee shall not be entitled to delivery of the stock certificate
or certificates representing such Restricted Shares until the Forfeiture
Restrictions applicable thereto shall have expired, (b) the Company shall retain
custody of all Retained Distributions made or declared with respect to the
Restricted Shares (and such Retained Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been made, paid, or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in separate accounts and (c) the Employee may not sell, assign, transfer,
pledge, exchange, encumber, or dispose of the Restricted Shares or any Retained
Distributions during the Period of Restriction. Upon issuance the shares shall
be delivered to such depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Shares occurs
or the Forfeiture Restrictions lapse, together with stock powers or other
instruments of assignment, each endorsed in blank, which will permit transfer to
the Company of all or any portion of the Restricted Shares and any securities
constituting Retained Distributions which shall be forfeited in accordance with
the Plan and this Agreement. In accepting the award of Shares set forth in this
Agreement the Employee accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.



3.   Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Employee also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.   4.   Vesting. [To Be Determined by the Committee]   5.  
Capital Adjustments and Reorganizations. The existence of the Restricted Shares
shall not affect in any way the right or power of the Company or any company the
stock of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

- 2 -



--------------------------------------------------------------------------------



 



6.   Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Employee for
federal, state or local income or employment tax purposes with respect to which
the Company has a withholding obligation, the Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if the Employee fails to do so, the Company is
authorized to withhold from the Shares granted hereby or from any cash or stock
remuneration then or thereafter payable to the Employee in any capacity any tax
required to be withheld by reason of such resulting income.   7.   Employment
Relationship. For purposes of this Agreement, the Employee shall be considered
to be in the employment of the Company and its Affiliates as long as the
Employee has an employment relationship with the Company and its Affiliates. The
Committee shall determine any questions as to whether and when there has been a
termination of such employment relationship, and the cause of such termination,
under the Plan and the Committee’s determination shall be final and binding on
all persons.   8.   Section 83(b) Election. The Employee shall not exercise the
election permitted under section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Restricted Shares without the written approval of
the Chief Financial Officer of the Company. If the Chief Financial Officer of
the Company permits the election, the Employee shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any.   9.   No Fractional Shares. All provisions of this Agreement concern
whole Shares. If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.   10.   Not an Employment Agreement. This Agreement is not an
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment relationship between the Employee and the
Company and its Affiliates or guarantee the right to remain employed by the
Company and its Affiliates for any specified term.   11.   Legend. If the
Employee is an officer or affiliate of the Company under the Securities Act of
1933, the Employee consents to the placing on the certificate for the Shares of
an appropriate legend restricting resale or other transfer of the Shares except
in accordance with such Act and all applicable rules thereunder.   12.  
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s residential address
indicated beneath the Employee’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner

- 3 -



--------------------------------------------------------------------------------



 



    hereinabove set forth. Notices shall be deemed given when received, if sent
by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.



13.   Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Employee.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than the Employee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.   14.   Governing Law and Severability.
This Agreement shall be governed by the laws of the State of Texas without
regard to its conflicts of law provisions. The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.   15.   Successors and Assigns. Subject
to the limitations which this Agreement imposes upon the transferability of the
Shares granted hereby, this Agreement shall bind, be enforceable by and inure to
the benefit of the Company and its successors and assigns, and to the Employee,
the Employee’s permitted assigns, executors, administrators, agents, legal and
personal representatives.   16.   Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

- 4 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all effective as of the date first above written.

         
 
            THE MEN’S WEARHOUSE, INC.
 
       

  By:    

       

  Title:    

       
 
       

             
 
                EMPLOYEE:    
 
           
 
                     

      Name:    

           
 
           

      Address:    

           
 
           

           
 
           

           

 



--------------------------------------------------------------------------------



 



DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
1996 Long-Term Incentive Plan

     This Deferred Stock Unit Award Agreement (the “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and ___
(the “Employee”) effective as of the ___day of ___, 20___( the “Grant Date”),
pursuant to The Men’s Wearhouse, Inc. 1996 Long-Term Incentive Plan, as amended
and restated (the “Plan”), which is incorporated by reference herein in its
entirety.

Whereas, the Company desires to grant to the Employee the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

Whereas, the Employee desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:



1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:



  (a)   “Common Stock” shall mean the common stock of the Company, $.01 par
value per share (or such other par value as may be designated by act of the
Company’s shareholders).     (b)   “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Deferred Stock Units issued to the Employee hereunder and the
obligation to forfeit and surrender such Deferred Stock Units to the Company.  
  (c)   “Deferred Stock Unit” shall mean a Deferred Stock Unit issued under the
Plan that is subject to the Forfeiture Restrictions.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.



2.   Grant of Deferred Stock Units. Effective as of the Grant Date, the Company
hereby grants to the Employee ______ Deferred Stock Units. In accepting the
award of Deferred Stock Units granted in this Agreement the Employee accepts and
agrees to be bound by all the terms and conditions of the Plan and this
Agreement. Upon the lapse of the Forfeiture Restrictions applicable to a
Deferred Stock Unit that is awarded hereby, the Company shall issue to the
Employee one share of the Common Stock in exchange for such Deferred Stock Unit
and thereafter the Employee shall have no further rights with respect to such
Deferred Stock Unit. The Company shall cause to be delivered to the Employee in
electronic or certificated form any shares of the Common Stock that are to

 



--------------------------------------------------------------------------------



 



    be issued under the terms of this Agreement in exchange for Deferred Stock
Units awarded hereby, and such shares of the Common Stock shall be transferable
by the Employee as provided herein (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).



3.   Deferred Stock Units Do Not Award Any Rights Of A Shareholder. The Employee
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Deferred Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Deferred Stock Unit will the Employee have all of the rights
of a shareholder with respect to such share of Common Stock issued in exchange
for a Deferred Stock Unit.   4.   Dividend Equivalent Payments. If during the
period the Employee holds any Deferred Stock Units granted under this Agreement
the Company pays a dividend in cash with respect to the outstanding shares of
the Common Stock (a “Cash Dividend”), then the Company will pay in cash to the
Employee, as soon as administratively practicable after the payment of such Cash
Dividend, an amount equal to the product of (a) the Deferred Stock Units awarded
hereby that have not been forfeited to the Company or exchanged by the Company
for shares of the Common Stock and (b) the amount of the Cash Dividend paid per
share of the Common Stock. If during the period the Employee holds any Deferred
Stock Units granted under this Agreement the Company pays a dividend in shares
of the Common Stock with respect to the outstanding shares of the Common Stock,
then the Company will increase the Deferred Stock Units awarded hereby that have
not then been forfeited to or exchanged by the Company for shares of the Common
Stock by an amount equal to the product of (a) the Deferred Stock Units awarded
hereby that have not been forfeited to the Company or exchanged by the Company
for shares of the Common Stock and (b) the number of shares of the Common Stock
paid by the Company per share of the Common Stock (collectively, the “Stock
Dividend Deferred Stock Units”). Each Stock Dividend Deferred Stock Unit will be
subject to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Deferred Stock Unit for which such Stock Dividend
Deferred Stock Unit was awarded and will be exchanged for shares of the Common
Stock at the same time and on the same basis as such Deferred Stock Unit.   5.  
Transfer Restrictions. The Deferred Stock Units granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of the Common Stock issued to the Employee in exchange for Deferred Stock
Units awarded hereby may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. The Employee
also agree that (a) the Company may refuse to cause the transfer of any such
shares of the Common Stock to be registered on the stock register of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (b) the
Company

- 2 -



--------------------------------------------------------------------------------



 



    may give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares of the Common Stock. The shares of
Common Stock that may be issued under the Plan are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares of Common Stock is available from
the Company.



6.   Vesting. [To Be Determined By the Committee]   7.   Capital Adjustments and
Reorganizations. The existence of the Deferred Stock Units shall not affect in
any way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.   8.   Tax Withholding. To the extent that the receipt of the
Deferred Stock Units, any payment in cash or the lapse of any Forfeiture
Restrictions results in income to the Employee for federal, state or local
income, employment or other tax purposes with respect to which the Company has a
withholding obligation, the Employee shall deliver to the Company at the time of
such receipt or lapse, as the case may be, such amount of money as the Company
may require to meet its obligation under applicable tax laws or regulations,
and, if the Employee fails to do so, the Company is authorized to withhold from
the shares of Common Stock issued in exchange for the Deferred Stock Units, any
payment in cash under the Agreement or from any cash or stock remuneration then
or thereafter payable to the Employee in any capacity any tax required to be
withheld by reason of such resulting income, including (without limitation)
shares of the Common Stock sufficient to satisfy the withholding obligation
based on the Fair Market Value of the Common Stock for the trading day
immediately preceding the date that the withholding obligation arises.   9.  
Nontransferability. The Agreement is not transferable by the Employee otherwise
than by will or by the laws of descent and distribution.   10.   Employment
Relationship. For purposes of this Agreement, the Employee shall be considered
to be in the employment of the Company and its Affiliates as long as the
Employee has an employment relationship with the Company and its Affiliates. The
Committee shall determine any questions as to whether and when there has been a
termination of such employment relationship, and the cause of such termination,
under the Plan and the Committee’s determination shall be final and binding on
all persons.   11.   No Fractional Shares. All provisions of this Agreement
concern whole Shares. If the application of any provision hereunder would yield
a fractional share, such fractional share shall be rounded down to the next
whole share if it is less than 0.5 and rounded up to the next whole share if it
is 0.5 or more.   12.   Not an Employment Agreement. This Agreement is not an
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment

- 3 -



--------------------------------------------------------------------------------



 



    relationship between the Employee and the Company and its Affiliates or
guarantee the right to remain employed by the Company and its Affiliates for any
specified term.



13.   Legend. If the Employee is an officer or affiliate of the Company under
the Securities Act of 1933, the Employee consents to the placing on the
certificate for any shares of Common Stock issued under the Agreement in
certificated form an appropriate legend restricting resale or other transfer of
such shares except in accordance with such act and all applicable rules
thereunder.   14.   Notices. Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Employee at the Employee’s
residential address indicated beneath the Employee’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by courier or delivery service, or sent by
certified or registered mail, return receipt requested.   15.   Amendment and
Waiver. This Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Employee. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company other than the Employee. The failure of any party at any time or
times to require performance of any provisions hereof shall in no manner effect
the right to enforce the same. No waiver by any party of any term or condition,
or the breach of any term or condition contained in this Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other condition, or the breach of any other term or
condition.   16.   Governing Law and Severability. This Agreement shall be
governed by the laws of the State of Texas without regard to its conflicts of
law provisions. The invalidity of any provision of this Agreement shall not
affect any other provision of this Agreement, which shall remain in full force
and effect.   17.   Successors and Assigns. Subject to the limitations which
this Agreement imposes upon the transferability of the Deferred Stock Units
granted hereby and any shares of the Common Stock issued hereunder, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Employee, the Employee’s permitted
assigns, executors, administrators, agents, legal and personal representatives.

- 4 -



--------------------------------------------------------------------------------



 



18.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

- 5 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all effective as of the date first above written.

         
 
            THE MEN’S WEARHOUSE, INC.
 
       

  By:    

       

  Title:    

       
 
       

             
 
                 EMPLOYEE:    
 
           
 
                     

      Name:    

           
 
           

      Address:    

           
 
           

           
 
           

           

